 


113 HRES 546 EH: Electing certain Members to certain standing committees of the House of Representatives.
U.S. House of Representatives
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS 
2d Session 
H. RES. 546 
In the House of Representatives, U. S.,

April 8, 2014
 
RESOLUTION 
Electing certain Members to certain standing committees of the House of Representatives. 
 
 
That the following named Members be, and are hereby, elected to the following standing committees of the House of Representatives: 

Committee on Education and the Workforce:Mr. Byrne.

Committee on Science, Space, and Technology:Mr. Johnson of Ohio.

 
 
Karen L. Haas,Clerk.
